Title: To Thomas Jefferson from Maryland" Pseudonym: "A Citizen of Washington County, 23 February 1807
From: Pseudonym: “A Citizen of Washington County, Maryland”
To: Jefferson, Thomas


                        
                            Respected Citizen,
                            Feb. 23d. 1807.
                        
                        At a time, when addresses are pouring in upon you from every quarter of the Union, requesting that you will
                            again consent to fill the Presidential chair, for another constitutional term, after the expiration of the present, it may
                            appear an unwarrantable presumption in a single individual to dare to offer his opinion, especially
                            as it is not in unison with the sentiments expressed in the addresses alluded to.—
                        There was not a Citizen of these United States, who experienced more heartfelt joy at your first Election to
                            the Presidency than myself; There was not any who would have made greater sacrifices, rather than you should have been
                            excluded from the office, even life itself would not have been thought, too much to lose.—There was not any who rejoiced
                            more at your re-election.—There are none who more cordially approve of the measures of your administration; None who have
                            seen with more delight the many happy changes that have taken placed under your auspices; and yet Sir, it is my wish that
                            you May Not consent to have your name used as a candidate for the office you now hold at the ensuing Election.—
                        Rotation in office, is in my humble opinion, one of the best preventatives against corruption in a Republic.
                            Power has a bewitching influence over the generality of Mankind.—Few I beleive are less influenced by it than You.—From
                            you Sir, there is not aught to be dreaded; your past life is a sure pledge to your Country and to the world, that your
                            future conduct will not tarnish your well earn’d Honest Fame; But, the more glorious your course has been, the more
                            striking will your example be to posterity; For if Jefferson retiring with eclat enforces the
                            principle of Rotation as absolutely necessary to the health and preservation of the representative system; What Man would
                            in future have the temerity to avow a contrary doctrine? He would be immediately and deservedly denounced, as an enemy to
                            the Sovereign People.—
                        It has been said, that the present is an alarming crisis in our National affairs—that there is not another
                            Citizen who would be so unanimously supported as yourself, and that your consenting to be a candidate may prevent a
                            division of the Republican interest.—That you would again be the choice of the People I truly beleive; but if this is a
                            time of real alarm, danger will naturally have a tendency to unite Republicans, and faction has now less time to work,
                            than if it was determin’d that you should be again elected, and at the end of another term retire.—
                        Yet though your retirement at the close of your present term has long been my wish, whenever it does take
                            place, it will be to me a Source of regret and Sorrow, and will produce emotions, such as we feel when parting with an
                            esteemed friend, yet that regret will be of the pleasing Kind, conscious that the Sacrifice is made to Principle, and that
                            sorrow will be accompanied by admiration. To me you will appear as truly great in the shades of Monticello as when
                            enjoying the highest honours in the Republic;—None ever was more deserving—None ever can be more universally beloved.—
                  Accept my regard—
                        
                            A Citizen of Washington County
                                    Maryland
                     
                        
                        
                        
                    